
	
		II
		112th CONGRESS
		1st Session
		S. 351
		IN THE SENATE OF THE UNITED STATES
		
			February 15, 2011
			Ms. Murkowski (for
			 herself and Mr. Begich) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To authorize the exploration, leasing, development, and
		  production of oil and gas in and from the western portion of the Coastal Plain
		  of the State of Alaska without surface occupancy, and for other purposes.
		  
	
	
		1.Short
			 titleThis Act may be cited as
			 the No Surface Occupancy Western
			 Arctic Coastal Plain Domestic Energy Security Act.
		2.DefinitionsIn this Act:
			(1)Coastal
			 PlainThe term Coastal Plain means the area
			 identified as the 1002 Coastal Plain Area on the map.
			(2)Final
			 StatementThe term Final Statement means the final
			 legislative environmental impact statement on the Coastal Plain, dated April
			 1987, and prepared pursuant to—
				(A)section 1002 of
			 the Alaska National Interest Lands Conservation Act (16 U.S.C. 3142);
			 and
				(B)section 102(2)(C)
			 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)).
				(3)MapThe
			 term map means the map entitled Arctic National Wildlife
			 Refuge, dated September 2005, and prepared by the United States
			 Geological Survey.
			(4)SecretaryThe
			 term Secretary means the Secretary of the Interior (or the
			 designee of the Secretary), acting through the Director of the Bureau of Land
			 Management, in consultation with the Director of the United States Fish and
			 Wildlife Service and in coordination with a State coordinator appointed by the
			 Governor of the State of Alaska.
			(5)Western Coastal
			 PlainThe term Western Coastal Plain means that area
			 of the Coastal Plain—
				(A)that borders the
			 land of the State of Alaska to the west and State of Alaska offshore waters of
			 the Beaufort Sea on the north; and
				(B)from which the
			 Secretary, in the sole discretion of the Secretary, finds oil and gas can be
			 produced through the use of horizontal drilling or other subsurface technology
			 from sites outside or underneath the surface of the Coastal Plain.
				3.Leasing program
			 for land within the Western Coastal Plain
			(a)In
			 general
				(1)AuthorizationThere
			 is authorized the exploration, leasing, development, and production of oil and
			 gas from the Western Coastal Plain.
				(2)ActionsThe
			 Secretary shall take such actions as are necessary—
					(A)to establish and
			 implement, in accordance with this Act, a competitive oil and gas leasing
			 program that will result in an environmentally sound program for the
			 exploration, development, and production of the oil and gas resources of the
			 Western Coastal Plain; and
					(B)to administer
			 this Act through regulations, lease terms, conditions, restrictions,
			 prohibitions, stipulations, and other provisions that—
						(i)ensure the oil
			 and gas exploration, development, and production activities on the Western
			 Coastal Plain will result in no significant adverse effect on fish and
			 wildlife, fish and wildlife habitat, subsistence resources, and the
			 environment;
						(ii)prohibit surface
			 occupancy of the Western Coastal Plain during oil and gas development and
			 production; and
						(iii)require the
			 application of the best commercially available technology for oil and gas
			 exploration, development, and production to all exploration, development, and
			 production operations under this Act in a manner that ensures the receipt of
			 fair market value by the public for the mineral resources to be leased.
						(b)Compliance with
			 requirements under certain other laws
				(1)CompatibilityFor
			 purposes of the National Wildlife Refuge System Administration Act of 1966 (16
			 U.S.C. 668dd et seq.)—
					(A)the oil and gas
			 leasing program and activities authorized by this section in the Western
			 Coastal Plain shall be considered to be compatible with the purposes for which
			 the Arctic National Wildlife Refuge was established; and
					(B)no further
			 findings or decisions shall be required to implement that program and those
			 activities.
					(2)Adequacy of DOI
			 legislative environmental impact statementThe Final Statement
			 shall be considered to satisfy the requirements of the National Environmental
			 Policy Act of 1969 (42 U.S.C. 4321 et seq.) that apply with respect to prelease
			 activities, including actions authorized to be taken by the Secretary to
			 develop and promulgate the regulations for the establishment of a leasing
			 program authorized by this Act before the conduct of the first lease
			 sale.
				(c)Relationship to
			 State and local authorityNothing in this Act expands or limits
			 any State or local regulatory authority.
			(d)Regulations
				(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary shall promulgate such regulations as are necessary to carry
			 out this Act.
				(2)Revision of
			 regulationsThe Secretary shall periodically review and, as
			 appropriate, revise the rules and regulations promulgated under paragraph (1)
			 to reflect any significant biological, environmental, or engineering data that
			 come to the attention of the Secretary.
				4.Lease
			 sales
			(a)Qualified
			 lessees
				(1)In
			 generalExcept as provided in paragraph (2), land may be leased
			 under this Act to any person qualified to obtain a lease for deposits of oil
			 and gas under the Mineral Leasing Act (30 U.S.C. 181 et seq.).
				(2)ExclusionLand
			 may not be leased under this Act to any person prohibited from participation in
			 a lease sale under section 1002(e)(2)(C) of the Alaska National Interest Lands
			 Conservation Act (16 U.S.C. 3142(e)(2)(C)).
				(b)ProceduresThe
			 Secretary shall, by regulation, establish procedures for—
				(1)receipt and
			 consideration of sealed nominations for any area in the Western Coastal Plain
			 for inclusion in, or exclusion from, a lease sale;
				(2)the holding of
			 lease sales after the nomination process described in paragraph (1); and
				(3)public notice of,
			 and comment on, designation of areas to be included in, or excluded from, a
			 lease sale.
				(c)Lease sale
			 bidsBidding for leases under this Act shall be by sealed
			 competitive cash bonus bids.
			(d)Acreage minimum
			 in first saleFor the first lease sale under this Act, the
			 Secretary shall offer for lease those tracts the Secretary considers to have
			 the greatest potential for the discovery of hydrocarbons, taking into
			 consideration nominations received pursuant to subsection (b)(1), but in no
			 case less than 200,000 acres.
			(e)Timing of lease
			 salesThe Secretary shall—
				(1)not later than 18
			 months after the date of enactment of this Act, conduct the first lease sale
			 under this Act;
				(2)not later than 2
			 years after the first lease sale, conduct a second lease sale under this Act;
			 and
				(3)conduct
			 additional sales at appropriate intervals if, as determined by the Secretary,
			 sufficient interest in development exists to warrant the conduct of the
			 additional sales.
				5.Grant of leases
			 by the Secretary
			(a)In
			 generalOn payment by a lessee of such bonus as may be accepted
			 by the Secretary, the Secretary may grant to the highest responsible qualified
			 bidder in a lease sale conducted pursuant to section 4 a lease for any land on
			 the Western Coastal Plain.
			(b)Subsequent
			 transfers
				(1)In
			 generalNo lease issued under this Act may be sold, exchanged,
			 assigned, sublet, or otherwise transferred except with the approval of the
			 Secretary.
				(2)Condition for
			 approvalBefore granting any approval under paragraph (1), the
			 Secretary shall consult with, and give due consideration to the opinion of, the
			 Attorney General.
				6.Lease terms and
			 conditions
			(a)In
			 generalAn oil or gas lease issued pursuant to this Act
			 shall—
				(1)provide for the
			 payment of a royalty of not less than 121/2 percent of the
			 quantity or value of the production removed or sold from the lease, as
			 determined by the Secretary in accordance with regulations applicable to other
			 Federal oil and gas leases;
				(2)provide that the
			 Secretary may close, on a seasonal basis, such portions of the Western Coastal
			 Plain to exploratory drilling activities as are necessary to protect caribou
			 calving areas and other species of fish and wildlife;
				(3)require that each
			 lessee of land within the Western Coastal Plain shall be fully responsible and
			 liable for the reclamation of land within the Western Coastal Plain and any
			 other Federal land that is adversely affected in connection with exploration
			 activities conducted under the lease and within the Western Coastal Plain by
			 the lessee or by any of the subcontractors or agents of the lessee;
				(4)provide that the
			 lessee may not delegate or convey, by contract or otherwise, the reclamation
			 responsibility and liability described in paragraph (3) to another person
			 without the express written approval of the Secretary;
				(5)contain terms and
			 conditions relating to protection of fish and wildlife, fish and wildlife
			 habitat, subsistence resources, and the environment as required under section
			 3(a)(2);
				(6)provide that each
			 lessee, and each agent and contractor of a lessee, shall use the best efforts
			 of the lessee to provide a fair share of employment and contracting for Alaska
			 Natives and Alaska Native Corporations from throughout the State, as determined
			 by the level of obligation previously agreed to in the Federal Agreement;
			 and
				(7)contain such
			 other provisions as the Secretary determines to be necessary to ensure
			 compliance with this Act, including regulations promulgated under this
			 Act.
				(b)Project labor
			 agreementsThe Secretary, as a term and condition of each lease
			 under this Act, and in recognizing the proprietary interest of the Federal
			 Government in labor stability and in the ability of construction labor and
			 management to meet the particular needs and conditions of projects to be
			 developed under the leases issued pursuant to this Act (including the special
			 concerns of the parties to those leases), shall require that each lessee, and
			 each agent and contractor of a lessee, under this Act negotiate to obtain a
			 project labor agreement for the employment of laborers and mechanics on
			 production, maintenance, and construction under the lease.
			7.Expedited
			 judicial review
			(a)Filing of
			 complaints
				(1)DeadlineA
			 complaint seeking judicial review of a provision of this Act or an action of
			 the Secretary under this Act shall be filed—
					(A)except as
			 provided in subparagraph (B), during the 90-day period beginning on the date on
			 which the action being challenged was carried out; or
					(B)in the case of a
			 complaint based solely on grounds arising after the 90-day period described in
			 subparagraph (A), by not later than 90 days after the date on which the
			 complainant knew or reasonably should have known about the grounds for the
			 complaint.
					(2)VenueA
			 complaint seeking judicial review of a provision of this Act or an action of
			 the Secretary under this Act shall be filed in the United States Court of
			 Appeals for the District of Columbia Circuit.
				(3)Scope
					(A)In
			 generalJudicial review of a decision of the Secretary relating
			 to a lease sale under this Act (including an environmental analysis of such a
			 lease sale) shall be—
						(i)limited to a
			 review of whether the decision is in accordance with this Act; and
						(ii)based on the
			 administrative record of the decision.
						(B)PresumptionsAny
			 identification by the Secretary of a preferred course of action relating to a
			 lease sale, and any analysis by the Secretary of environmental effects, under
			 this Act shall be presumed to be correct unless proven otherwise by clear and
			 convincing evidence.
					(b)Limitation on
			 other reviewAny action of the Secretary that is subject to
			 judicial review under this section shall not be subject to judicial review in
			 any civil or criminal proceeding for enforcement.
			8.Local government
			 impact aid and community service assistance
			(a)Establishment
			 of Fund
				(1)In
			 generalThe Secretary shall establish in the Treasury a fund to
			 be known as the Coastal Plain Local Government Impact Aid Assistance
			 Fund (referred to in this section as the Fund) to offset
			 any planning, land use-related, or service-related impacts of offshore
			 development caused by this Act.
				(2)DepositsThe
			 Secretary of the Treasury shall deposit into the Fund, $15,000,000 each year
			 from the amount available under section 9(1).
				(b)AssistanceThe
			 Governor of Alaska, in cooperation with the Mayor of the North Slope Borough,
			 shall use amounts in the Fund to provide assistance to the North Slope Borough,
			 Alaska, the City of Kaktovik, Alaska, and any other borough, municipal
			 subdivision, village, or other community in the State of Alaska that is
			 directly impacted by exploration for, or the production of, oil or gas on or
			 near the Coastal Plain under this Act, or any Alaska Native Regional
			 Corporation acting on behalf of the villages and communities within its region
			 whose land lies along the right of way of the Trans Alaska Pipeline System, as
			 determined by the Governor.
			(c)Application
				(1)In
			 generalTo receive assistance under subsection (b), a community
			 or Regional Corporation described in that subsection shall submit to the
			 Governor, or to the Mayor of the North Slope Borough, an application in such
			 time, in such manner, and containing such information as the Governor may
			 require.
				(2)Action by North
			 Slope BoroughThe Mayor of the North Slope Borough shall submit
			 to the Governor each application received under paragraph (1) as soon as
			 practicable after the date on which the application is received.
				(3)Assistance of
			 GovernorThe Governor shall assist communities in submitting
			 applications under this subsection to the maximum extent practicable.
				(d)Use of
			 fundsA community or Regional Corporation that receives funds
			 under subsection (b) may use the funds—
				(1)to plan for
			 mitigation, implement a mitigation plan, or maintain a mitigation project to
			 address the potential effects of oil and gas exploration and development on
			 environmental, social, cultural, recreational, and subsistence resources of the
			 community;
				(2)to develop, carry
			 out, and maintain—
					(A)a project to
			 provide new or expanded public facilities; or
					(B)services to
			 address the needs and problems associated with the effects described in
			 paragraph (1), including firefighting, police, water and waste treatment, first
			 responder, rescue, and other medical services;
					(3)to compensate
			 residents of the Coastal Plain or nearby waters for significant damage to
			 environmental, social, cultural, recreation, or subsistence resources;
			 and
				(4)in the City of
			 Kaktovik, Alaska—
					(A)to develop a
			 mechanism for providing members of the Kaktovikmiut Inupiat community an
			 opportunity—
						(i)to
			 monitor development in or near the Coastal Plain; and
						(ii)to
			 provide information and recommendations based on traditional knowledge;
			 and
						(B)to establish a
			 local coordination office, to be managed by the Mayor of the North Slope
			 Borough, in coordination with the City of Kaktovik, Alaska—
						(i)to
			 coordinate with and advise developers on local conditions and the history of
			 areas affected by development;
						(ii)to
			 collect from residents of the Coastal Plain information regarding the impacts
			 of development on fish, wildlife, whales, other marine mammals, habitats,
			 subsistence resources, and the environment of the Coastal Plain; and
						(iii)to ensure that
			 the information collected under clause (ii) is submitted to any appropriate
			 Federal agency.
						9.Allocation of
			 revenues
			(a)In
			 generalNotwithstanding any
			 other provision of law, of the amount of adjusted bonus, rental, and royalty
			 revenues from Federal oil and gas leasing and operations authorized under this
			 Act—
				(1)50 percent shall
			 be paid semiannually to the State of Alaska; and
				(2)50 percent shall
			 be allocated in accordance with subsection (b).
				(b)Allocation of
			 Federal fundsAny amounts made available under subsection (a)(2),
			 plus an appropriated amount equal to the amount of Federal income tax
			 attributable to sales of oil and gas produced from operations described in
			 subsection (a), shall be deposited in an account in the Treasury which shall be
			 available, without further appropriation or fiscal year limitation, each fiscal
			 year as follows:
				(1)$15,000,000 shall
			 be deposited by the Secretary of the Treasury into the Fund created under
			 section 8(a)(1).
				(2)The remainder
			 shall be available as follows:
					(A)Twenty-five
			 percent shall be available to the Department of Energy to carry out alternative
			 energy programs established under the Energy Policy Act of 2005 (42 U.S.C.
			 15801 et seq.), the Energy Independence and Security Act of 2007 (42 U.S.C.
			 17001 et seq.), or an amendment made by either of those Acts, as determined by
			 the Secretary of Energy.
					(B)Ten percent shall
			 be available to the Department of Health and Human Services to provide
			 low-income home energy assistance under title XXVI of the Omnibus Budget
			 Reconciliation Act of 1981 (42 U.S.C. 8621 et seq.).
					(C)Ten percent shall
			 be available to the Department of Energy to carry out the Weatherization
			 Assistance Program for Low-Income Persons established under part A of title IV
			 of the Energy Conservation and Production Act (42 U.S.C. 6861 et seq.).
					(D)Ten percent shall
			 be available to the Department of the Interior for award to wildlife habitat
			 and fish and game programs authorized by the Pittman-Robertson Wildlife
			 Restoration Act (16 U.S.C. 669 et seq.) and the Dingell-Johnson Sport Fish
			 Restoration Act) (commonly known as the Wallop-Breaux Act) (16
			 U.S.C. 777 et seq.).
					(E)The balance shall
			 be deposited into the Treasury as miscellaneous receipts.
					
